Citation Nr: 1742131	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bronchial asthma.

2.  Entitlement to a compensable rating for residuals of a right leg injury.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously considered this matter in November 2015 and September 2016, when it remanded the issues on appeal for additional development, to include scheduling the Veteran for his requested Board hearing.  

In an August 2017 correspondence, the Veteran's representative, attorney Kenneth L. LaVan, submitted a notice of withdrawal from representation.  The Board finds that the attorney, however, did not show good cause for his withdrawal, as required by VA regulations.  See 38 C.F.R. §20.608(b) (2016).  Since the aforementioned attorney has not shown good cause for his withdrawal of representation, and the Veteran has not indicated a change in his representation, he is still considered to be the Veteran's legal representative of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's August 2013 VA Substantive Appeal to the Board, he requested a hearing before a Veteran's Law Judge (VLJ) at the RO.  Throughout the pendency of the appeal, the Board has made multiple attempts to afford the Veteran his opportunity to be heard. 

The Veteran's VLJ hearing was initially scheduled for October 8, 2015, which was indicated in notifications provided to the Veteran by the RO on August 31, 2015, and September 18, 2015.  Following such notifications, the Veteran's attorney submitted a timely request that the hearing be postponed in a statement received on October 1, 2015. 

Subsequently, VA notified the Veteran of his hearing scheduled for June 10, 2016 in notifications dated May 3, 2016, and June 3, 2016.  A letter was timely received on June 3, 2016, by the Veteran's attorney requesting that the hearing be postponed.

In notifications dated December 13, 2016 and December 30, 2016, VA informed the Veteran of his VLJ hearing rescheduled for January 26, 2017.  In response, the Veteran's attorney requested that the hearing be postponed in a statement received on January 17, 2017.  

Most recently, VA sent the Veteran notification of his scheduled hearing on June 6, 2017, in letters dated May 17, 2017, and May 25, 2017.  The Veteran's attorney filed a subsequent request to postpone the hearing in a statement received on June 1, 2017.  At this time, the Veteran has not been rescheduled for the Board hearing at the RO.

The Board notes that it shall decide an appeal only after affording the claimant an opportunity for a hearing.  See 38 U.S.C.A. §7104 (West 2014).  Pursuant to 38 C.F.R. §20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his attorney, has withdrawn the request for a hearing before a Veterans Law Judge, and there is some indication that the Veteran may have not been aware of his hearing dates due to his incarceration.

Further, the Board is cognizant that circumstantial evidence of record indicates the Veteran is incarcerated or has recently been incarcerated.  However, the Court has long held that incarcerated Veterans are entitled to the same care and consideration given their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Moreover, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.  

Thus, the Board will afford the Veteran this last opportunity to appear at a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge for the issues on appeal.  

The RO should make a concerted effort to contact the Veteran and all such attempts should be documented.  Notify the Veteran of the date, time, and place of such a hearing by letter mailed to his current address of record, with a copy to his attorney.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


